Title: To Thomas Jefferson from James Westwood Wallace, 25 April 1823
From: Wallace, James Westwood
To: Jefferson, Thomas


Mr Jefferson, dear Sir,
Fauquier
April 25—23
in Washington I saw the fracture of your arm  announced in a newspaper, it filled me with anxiety, I hope it has been well mended: Virginia has now but two joints of her back bone left, when it shall please providence to draw for them we must wait for  A new supply untill the University shall yield it; will it ever, can it furnish out of the disintegration of the soul such splendid lights of Patriotism, Liberty and justice as are now almost burnt out? there an’t much difference in the Original gas’s which form the Animal and Vegetable Kingdoms, the true difference is in their proportions, we see daily proofs of the degeneracy in the Vegetable Kingdom in changes of soil, clime and region, principles which  act with matter are fitted to compounds, and rather act in Unison than dictate on the One hand, or yeild obedience to a foreign power on the other: Philosophy draws on her magazines of facts & analogies as food for reason: as time rolls over new compounds form, the accommodating genius of principle bonds, and change called improvement or degeneracy is at hand. Buffon asserts that man degenerates in the Western hemisphere, in the “holes” you have reasoned well against the apparent physical absurdity; but, let me ask an’t we more Englishmen strained through a republican Sifter varying only from our forethathers in the enjoyment of that Liberty which they loved but could not attain; Buffon was full of Notions, but was right that man degenerates in the West; look at the Aborigines fully in the Arms of Nature profiting but little from her Core. Cuvier thinks that the change in nature is in the causes influencing the compounds of Matter forming the Earth, giving new strata on its crust, whence new Animals, new Minerals & Vgetables; can this explain the change in human nature which  Seems now developing? the Anglo-American has changed even in the last years, where now can we find those Virtues in a whole region, of late familiar as whortleberries, every where? the approaches  of death are sometimes in the Animal functions, sometimes in the Natural functions, and sometimes in the vital—So, when the disintegration of the Soul commences tis some times in one, and sometimes in Another faculty,  with Us it begins in the Moral faculty—I have for you enough millet seed for 5 or six Acres, tis sowed broad cast 2 pecks ⅌ Acre: ground high, rich and dry—they will be with you ere longgod preserve youJames W. Wallace.